In my opinion, the evidence was not sufficient to warrant a finding that the rock upon which respondent stepped and fell came *Page 130 
from appellants' premises; nor do I believe that the evidence was sufficient to establish negligence on the part of appellants in failing to exercise reasonable care in the maintenance of their property or in keeping the sidewalk reasonably safe for ordinary travel by pedestrians. I think that the judgment should be reversed.
ROBINSON, C.J., and BEALS, J., concur with STEINERT, J.